Title: To Thomas Jefferson from Etienne Lemaire, 4 August 1808
From: Lemaire, Etienne
To: Jefferson, Thomas


                  
                     Monsieur 
                     
                     Washington City ce 4 aoust 1808
                  
                  ausitot recû de la vôtre tous de suite J’ai Exécûter votre Commende. J’ai Êmballer 78. Bouteille De Nebrouille, et 680. ideme de vide de différente sorte Exeptez Celle a Bier que Je Garde pour le Sidre de l’automne prochainne, J’espair a tous Moments un Bastiments vien de Richmond, et sitôt son àrivé monsieur peû ettre Sur que Je ne perdré pas ûne instans pour fair partir Sai deux article aboard dû Bastiments.
                  L’on trouverra dant la Caisse de vin plusieur Bouteille Vide qui Était pour Compliquer la Caisse, Comme Étent trôp Gramde—
                  Numero de la Caisse aû vin No. 1/-2-3-4-5-6-7-8-9-10-11-
                  Monsieur Aura surrement donner avis Messr. Gibson Jefferson at Richmond—
                  Jespair monsieur que vous Jouisez d’une Bonne Sentez et Vôtre Honnorable famille, J’ai Biens lhonneur De Les saluer avec Beaucoupe de Respecque—.
                  Monsieur Je sui avec un sincere atachement votre tres humble Serviteur
                  
                     Étienne Lemaire 
                     
                  
               